The following opinion on motion for rehearing was filed March 2, 1904. Motion overruled:
Sedgwick, J.
It is contended, in the brief upon the motion for rehearing, that the words, “not by her alienated,” etc., do not refer to the Nebraska lands. We can not so regard it. The will devises to Minnie Hawke certain lands in Nebraska and in other states. By the terms of the will she is given the power to alienate the lands after she reaches the age of thirty-three years. This applies to all the land. The lands outside of Nebraska could be alienated before that time in accordance with certain provisions in the will applying to other, but not to Nebraska land.
It is also provided in the will that, if the devisee dies without issue, the lands shall “descend to and be divided between” the wife and other daughters of the testator. This provision, by its express language, is made to apply to “all of the above mentioned premises described in said item sixth.” As the Nebraska land is described in item *100“sixth,” it is of course included. But this devise over to the wife and other daughters is expressly made to embrace only land “not by her (Minnie Hawke) alienated and conveyed previous to her death.” As the lands in question were by her alienated and conveyed previous to her death, they are not included in the devise over.
The terms of the will seem plain. We do not see the necessity of applying abstruse rules of construction. The conclusion of the commissioner is correct, and the motion for rehearing is overruled.
Motion overruled.